Case 2:20-cv-08978-ES-MAH Document 57 Filed 05/24/21 Page 1 of 1 PagelD: 1410
Case 2:20-cv-08978-ES-MAH Document 55 Filed 05/21/21 Page 1 of 1 PagelD: 1396

POMERANTZ

May 21, 2021
BY ECF

The Honorable Michael A. Hammer

United States Magistrate Judge

United States District Court

District of New Jersey

Martin Luther King Building & U.S. Courthouse
50 Walnut Street, Room MLK 2C

Newark, New Jersey 07102

Re: Karimi v. Deutsche Bank Aktiengesellschaft, et al.,
Case No. 2:20-CV-08978-ES-MAH

Dear Judge Hammer:

We represent Plaintiffs in the above-referenced action. We write to
respectfully request leave to file an oversized brief of 42 pages in 12-point Times
New Roman font to fully address the Defendants’ Motion to Transfer Pursuant to 28
U.S.C. § 1404(a), or, in the Alternative, Dismiss Plaintiffs’ Second Amended Class
Action Complaint (Dkt. No. 52). Defendants do not oppose Plaintiffs’ request. On
April 22, 2021, Your Honor granted Defendants’ similar request to file an oversized
brief of 42 pages in 12-point Times New Roman font (Dkt. No. 51).

Respectfully submitted,

s/ Terrence W, Scudieri, Jr.
Emma Gilmore | Admitted Pro Hac Vice)
Terrence W. Scu iO QERED

‘/Michael A. Hammer
cc: All Counsel (by ECF) lichael A, Hammer, U.S.MLI.

Dzte: s]z4 262

600 Third Avenue, New York, New York 10016 tel: 212.664.1100 www.pomerantzilaw.com

 
